
	
		I
		111th CONGRESS
		2d Session
		H. R. 6347
		IN THE HOUSE OF REPRESENTATIVES
		
			September 29, 2010
			Mr. Klein of Florida
			 (for himself and Mr. Deutch)
			 introduced the following bill; which was referred to the
			 Committee on Transportation and
			 Infrastructure
		
		A BILL
		To make certain entities ineligible to contract with any
		  agency or instrumentality of a State or local government for any high-speed
		  rail project that is funded, either partially or fully, by the Federal
		  Government.
	
	
		1.Short titleThis Act may be cited as the
			 Holocaust Accountability and Corporate Responsibility Act
			 of 2010.
		2.FindingsThe Congress finds the following:
			(1)Substantial
			 Federal funding, including roughly $8 billion through the American Recovery and
			 Reinvestment Act (Public Law 111–5), has been or will be awarded to various
			 States to make high-speed rail in the United States a reality. Significant
			 additional Federal funding for high-speed rail is anticipated in the coming
			 years.
			(2)Design,
			 engineering, construction, operation, and maintenance of the rail lines, among
			 other responsibilities, will be provided by any number of entities following
			 competitive bidding processes at the various State levels.
			(3)High-speed rail
			 offers tremendous economic, environmental, and other benefits. Specifically,
			 high-speed rail will reduce travel time between population centers, remove
			 millions of tons of carbon and other greenhouse gasses from the atmosphere, and
			 provide jobs in engineering, construction, operations, maintenance, and other
			 areas.
			(4)Given the substantial amount of Federal
			 funds involved, it is critical that proper due diligence be performed on
			 prospective bidders and it is imperative that companies receiving such Federal
			 funds represent our shared commitment to human rights, respect, decency, and
			 corporate ethics and responsibility.
			(5)Certain entities
			 that have expressed an interest in competing for high-speed rail grants in a
			 number of States have engaged in conduct which requires public disclosures and
			 scrutiny.
			(6)Between March 1942
			 and August 1944, 75,000 Jews and thousands of other undesirables
			 were deported from France to extermination and death camps on trains operated
			 for profit by certain companies that have expressed an intent to compete for
			 contracts relating to high-speed rail projects. United States airmen who were
			 shot down over France were among the persons deported on these trains to those
			 extermination and death camps such as Auschwitz and Buchenwald.
			(7)Tragically, the
			 victims who were on these trains, many of whom now reside in the United States,
			 and their families have yet to receive any measure of justice. Nonetheless,
			 these victims and their families are facing the prospect that their Federal tax
			 dollars may be awarded to a company responsible for transporting them and their
			 loved ones to extermination and death camps for profit.
			3.DefinitionsIn this Act:
			(1)Direct
			 involvementThe term direct involvement means
			 ownership or operation of the trains on which individuals were deported to
			 extermination camps, death camps, or any facility used for the purpose of
			 transiting individuals to extermination or death camps, during the period
			 beginning on January 1, 1942, and ending on December 31, 1944.
			(2)Entity
				(A)In
			 generalThe term entity means any corporation,
			 affiliate, or other entity that controls, is controlled by or is under common
			 control with, or that is a member of a partnership or a consortium with, an
			 entity that certifies that it had any direct involvement described in section
			 4(a).
				(B)Presumption of
			 controlAn entity shall be presumed to be in control of another
			 corporation or entity if it directly or indirectly controls more than 50
			 percent of the voting securities of the other corporation or entity.
				(C)Equity interest
			 by foreign stateSuch term shall apply irrespective of whether or
			 not any equity interest in the entity is or was owned by a foreign state or
			 government, and if an equity interest in the entity is or was owned by such a
			 foreign state, such term shall refer to the corporate entity itself and not to
			 such foreign state.
				(3)PropertyThe
			 term property means any personal belongings owned or controlled by
			 the victims of the deportations which may have been taken or confiscated in
			 connection with the deportations, including jewelry, books, artifacts, precious
			 metals, and currency.
			(4)RecordsThe
			 term records includes any documents, correspondence, memoranda,
			 receipts, invoices, presentations, audits, and any other related
			 materials.
			(5)StateThe term State means each of
			 the several States, the District of Columbia, and any commonwealth, territory,
			 or possession of the United States.
			4.Certain entities
			 ineligible for federally funded high-speed rail contracts
			(a)In
			 generalAny entity that
			 applies for a contract with any agency or instrumentality of a State or local
			 government for any high-speed rail project (including the design, engineering,
			 construction, manufacture, or operation of a high-speed rail network or any
			 components thereof) that is funded, either partially or fully, by the Federal
			 Government shall certify to such agency, in advance of submitting a formal bid
			 to such agency, whether or not such entity had any direct involvement in the
			 deportation of any individuals to extermination camps, death camps, or any
			 facility used for the purpose of transiting individuals to extermination or
			 death camps, during the period beginning on January 1, 1942, and ending on
			 December 31, 1944.
			(b)DisclosuresIf an entity certifies that it had any
			 direct involvement described in subsection (a), the entity shall certify and
			 disclose to the agency or instrumentality of a State or local government the
			 following:
				(1)Whether the entity
			 has any records related to the deportations in its possession, custody, or
			 control. If an entity acknowledges that it has any such records, it shall
			 describe in detail the full contents of such records and the specific locations
			 where such records are maintained.
				(2)Whether the entity
			 has any property taken or confiscated in connection with such deportations in
			 its possession, custody or control. If an entity acknowledges that it has any
			 such property, it must describe in detail the specific property in its
			 possession, custody, or control and the specific locations where such property
			 is maintained. If such entity does not have any such property in its
			 possession, custody, or control, such entity must describe in detail the point
			 in time and the manner in which the entity disposed of or converted the
			 property.
				(3)Whether the entity
			 has provided restitution and reparations to all identifiable victims of the
			 deportations described in subsection (a) or to their families, and whether the
			 entity has otherwise reached a settlement agreement with all identifiable
			 victims of such deportations or their families.
				(c)Mitigating
			 circumstancesAny entity that
			 certifies that it had any direct involvement described in subsection (a) may,
			 at its own discretion, provide any mitigating circumstances in narrative and
			 documentary form and include such narrative and documentary in its
			 disclosures.
			(d)IneligibilityAny entity that certifies that it had any
			 direct involvement described in subsection (a) shall be ineligible to be
			 awarded a contract with any agency or instrumentality of a State or local
			 government for any high-speed rail project described in such subsection if such
			 entity has failed to make restitutions and reparations or reach a settlement
			 agreement as described in subsection (b)(3).
			
